UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8142


TROY EUGENE MOBLEY, JR.,

                  Petitioner - Appellant,

             v.

LEROY CARTLEDGE,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (3:07-cv-01593-GRA)


Submitted:    January 13, 2009               Decided:   January 20, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Troy Eugene Mobley, Jr., Appellant Pro Se. Melody Jane Brown,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Troy Eugene Mobley, Jr. seeks to appeal the district

court’s    order     denying       relief   on         his    28     U.S.C.    § 2254      (2000)

petition.     The district court referred this case to a magistrate

judge     pursuant     to     28     U.S.C.        § 636(b)(1)(B)             (2000).           The

magistrate judge recommended that relief be denied and advised

Mobley     that    failure         to   file           timely        objections       to    this

recommendation could waive appellate review of a district court

order    based    upon     the     recommendation.                 Despite     this   warning,

Mobley      failed       to        object         to         the      magistrate        judge’s

recommendation.

            The      timely        filing     of        specific         objections        to     a

magistrate       judge’s      recommendation             is        necessary    to    preserve

appellate review of the substance of that recommendation when

the     parties      have        been   warned           of        the    consequences           of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                   Mobley

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                            Accordingly, we deny

a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions        are    adequately           presented        in    the    materials




                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3